Name: Commission Regulation (EEC) No 2430/90 of 21 August 1990 fixing for the 1990/91 marketing year the amount of the aid for the calculation of certain varieties of grape intended for drying
 Type: Regulation
 Subject Matter: food technology;  economic policy;  plant product;  foodstuff;  marketing
 Date Published: nan

 No L 228/20 Official Journal of the European Communities 22. 8 . 90 COMMISSION REGULATION (EEC) No 2430/90 of 21 August 1990 fixing for the 1990/91 marketing year the amount of the aid for the calculation of certain varieties of grape intended for drying Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veg ­ etables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 6 (6) thereof, Whereas, under Article 6 of Regulation (EEC) No 426/86, new aid arrangements in respect of specialized areas for the cultivation of sultanas, currants and muscatels take effect as from the 1990/91 marketing year ; whereas these arrangements will gradually replace the existing system of production aid ; Whereas, under Article 6a (1 ) of the abovementioned Regulation, per hectare aid may, for the 1990/91 marketing year, account for only 15 % of the minimum price to be paid to producers for the 1989/90 marketing year ; whereas the Community aid per hectare should be set at the level laid down in this Regulation ; Whereas the aid may be differentiated on the basis of the varieties of grapes and on other factors which may affect per hectare yields ; HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year the per hectare aid for the cultivation of sultanas, currants and muscatels intended for processing pursuant to Article 6 of Regula ­ tion (EEC) No 426/86 is hereby fixed at ECU 511 per hectare of specialized area harvested. This amount, however, is fixed without prejudice to the differentiation to be carried out, before 1 November 1990, in application of Article 6 ( 1 ), third paragraph, of the abovementioned Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (')- OJ No L 49 , 27. 2. 1986, p . 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 1 .